          Case 5:18-cv-05655-JFL Document 20 Filed 03/26/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Noble Drew Ali, et.al.                      :
            Plaintiffs                      :       No. 5:18-cv-5655
                                            :       (Complaint filed 1/14/19)
              v.                            :
                                            :       (Honorable Joseph F. Leeson, Jr.)
Mary Mongiovi Sponugle, et.al.,             :
            Defendants                      :       (electronically filed)
                                            :       JURY TRIAL DEMANDED



                                    ENTRY OF APPEARANCE


       Please enter the appearances of Frank J. Lavery, Jr., Esquire and Joshua M. Autry,

Esquire on behalf of Defendants Mark Shivers, in his official capacity as Manheim Township

Police Officer; Officer Snyder, in his official capacity as Manheim Township Police Officer;

Tom Rudzinski, in his official capacity as Police Chief of Manheim Township Police

Department, only relative to the above-referenced matter.


                                            Respectfully submitted,

                                            Lavery Law

                                            By: /s Frank L. Lavery, Jr.
                                                   Frank J. Lavery, Jr. , Esquire
                                                   225 Market Street, Suite 304
                                                   P.O. Box 1245
DATE: March 26, 2019                               Harrisburg, PA 17108-1245
                                                   (717) 233-6633 (telephone)
                                                   (717) 233-7003 (facsimile)
                                                   Atty No. PA42370
                                                   flavery@laverylaw.com
                                                   Attys for Defendants Shivers, Snyder and
                                                   Rudzinski, only
        Case 5:18-cv-05655-JFL Document 20 Filed 03/26/19 Page 2 of 3




                                   By: /s Joshua M. Autry
                                          Joshua M. Autry, Esquire
                                          225 Market Street, Suite 304
                                          P.O. Box 1245
DATE: March 26, 2019                      Harrisburg, PA 17108-1245
                                          (717) 233-6633 (telephone)
                                          (717) 233-7003 (facsimile)
                                          Atty No. PA208459
                                          jautry@laverylaw.com
                                          Attys for Defendants Shivers, Snyder and
                                          Rudzinski, only
          Case 5:18-cv-05655-JFL Document 20 Filed 03/26/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, Aimee L. Paukovits, an employee with the law firm of Lavery Law, do hereby certify

that on this 26th day of March, 2019, I served a true and correct copy of the foregoing Entry of

Appearance via the Court’s Electronic Filing System on all parties of record, and via U.S. Mail

on the following:

Noble Drew Ali
PO Box 8606
Lancaster, PA 17604


                                            s/ Aimee L. Paukovits
                                            Legal Assistant to Frank J. Lavery, Jr.,
                                            Esquire and Joshua M. Autry, Esquire
